DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2020-0170531   12/08/2020   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 06/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
instant application 2-4 are identical to Figures 2-4, respectively, of SK Hynix Inc. US Patent Application Publication 2019/0051355, published Feb 14, 2019 (more than one year before instant application’s effective filing date).
Because these figures were not invented by instant inventors for the first time for the filing of instant application, they are prior art and must be designated as prior art. The paragraphs describing these figures must also be moved to the Background (see Specification objection). Applicant is reminded of helpful scenario 7 in MPEP 2004, which states, “Care should be taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized.”
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2019/0051355 A1 hereinafter “Lee”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
For apparatus claims 1-7, 15, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee discloses an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. For method claims 14, 16-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Applicant’s only disclosed device is shown in instant application Figures 1-5, which are identical to Lee Figures 1-4, 7, 12. Per MPEP 2112.02(I), Lee’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
  	Regarding Independent Claim 1, Lee, for example in Figs. 1-21, discloses a semiconductor memory device (see for example in Fig. 1 related in Figs. 2-21) comprising: a memory cell array (e.g., 110; in Fig. 1 related in Figs. 2-21) including a plurality of memory blocks (e.g., 110; in Fig. 2 related in Figs. 1, 3-21); peripheral circuits (e.g., 180; in Fig. 1 related in Figs. 2-21) for performing a program operation on a selected memory block among the plurality of memory blocks (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21); and a control logic (e.g., 170; in Fig. 1 related in Figs. 2-21) for controlling the peripheral circuits to perform a detrap operation between a program voltage apply operation and a program verify operation during the program operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21), wherein the peripheral circuits apply a positive set voltage to a source line connected to the selected memory block during the detrap operation (see for example in Figs. 8, 13 related in Figs. 1-7, 9-12, 14-21).  
	Regarding claim 2, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits comprise: a voltage generation circuit (e.g., 140; in Fig. 1 related in Figs. 2-21) for generating a program voltage to be applied to a selected word line of the selected memory block (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21); a page buffer group for controlling a potential of bit lines of the selected memory block or sensing a potential or a current amount of the bit lines (e.g., 150; in Fig. 1 related in Figs. 2-21); and a source line driver for applying the positive set voltage to the source line (e.g., 130; in Fig. 1 related in Figs. 2-21).  
Regarding claim 3, Lee, for example in Figs. 1-21, discloses wherein each of the plurality of memory blocks includes a plurality of cell strings (see for example in Figs. 3-4, 7, 9, 12 related in Figs. 1-2, 5-6, 8, 10-11, 13-21), and wherein a potential of a channel of the plurality of cell strings of the selected memory block increases (see paragraph [0033+]) by the positive set voltage during the detrap operation (see for example in Figs. 8, 13 related in Figs. 1-7, 9-12, 14-21).  
Regrading claim 4, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits apply a turn-on voltage to source select transistors of the selected memory block to control the positive set voltage to be applied to the channel during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21).  
Regarding claim 5, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits apply a voltage of 0V to source select transistors of the selected memory block to increase the potential of the channel in a gate induced drain leakage (GIDL) method during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21).  
Regarding claim 6, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits apply a voltage of 0V to a selected word line of the selected memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21).  
Regarding claim 7, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits apply a pass voltage to unselected word lines of the selected memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21).  
	Regarding claim 15, Lee, for example in Figs. 1-21, discloses wherein the peripheral circuits apply a pass voltage to unselected word lines of the memory block during the detrap operation (see for example in Figs. 8, 11, 13 related in Figs. 1-7, 9-10, 12, 14-21).  
Regarding claims 14, 16-20 (method) they encompass the same scope of invention as to that of Claim 1-7, 15 (apparatus) except they draft in method format instead of apparatus format. The claims are therefore rejected for the same reason as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/Primary Examiner, Art Unit 2825